UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6494



ALVIN PONSON, JR.,

                                              Plaintiff - Appellant,

          versus


JOSEPH P. SACCHET, Warden; DENNIS WELLER,
Officer; MUHAMMAD MOUBAREK, M.D., CMS; COR-
RECTIONAL   MEDICAL SERVICES;  ANY  UNKNOWN
DEFENDANTS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2032-L)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Ponson, Jr., Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Sharon Stanley Street, Assistant Attorney General,
Baltimore, Maryland; Philip Melton Andrews, George Eugene Brown,
KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Ponson, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See Ponson v. Sacchet, No. CA-00-2032-L (D. Md.

Mar. 19, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2